Title: From John Adams to James McHenry, 15 May 1800
From: Adams, John
To: McHenry, James



Sir
Philadelphia May 15th 1800

I request you to transmit copies of the law for reducing the twelve regiments which passed yesterday to Major Generals Hamilton & Pinckney & also to the commandant of brigades with orders to the Major Generals to make immediate arrangements, for reducing those regiments on the fourteenth day of June
I pray you also in concert with the Secretary of the Treasury to make seasonable preparations for a punctual compliance with the other provision of the law by advancing the three months pay to the officers & men
I am Sir with great esteem /  your humble servant
